IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


RAYMOND M. KRUSHIN,                       : No. 102 MM 2017
                                          :
                   Petitioner             :
                                          :
                                          :
            v.                            :
                                          :
                                          :
COMMON PLEAS COURT LUZERNE                :
COUNTY,                                   :
                                          :
                   Respondent             :


                                     ORDER



PER CURIAM

      AND NOW, this 16th day of August, 2017, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus and the

Application for an Immediate Hearing are DENIED.